                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                                 8:12CR00391
        vs.

JOHN WAYS, JR.,                                                     ORDER

                       Defendant.


       This matter is before the Court on the defendant’s motion to vacate under 28

U.S.C. 2255, Filing No. 755. The Court has determined that appointment of counsel is

appropriate.

       IT IS ORDERED that Marti S. Sleister, 1627 Military Ave., Fremont, NE 68025, is

appointed as attorney of record for the above-named defendant in this matter and shall

forthwith file an appearance in this matter.

       IT IS FURTHER ORDERED that the Federal Public Defender’s Office shall

forthwith provide counsel with a draft appointment order (CJA Form 20) bearing the name

and other identifying information of the CJA Panel attorney identified in accordance with

the Criminal Justice Act Plan for this district.

       IT IS FURTHER ORDERED that the Clerk shall provide a copy of this order to the

Federal Public Defender for the District of Nebraska and Marti S. Sleister.



       DATED this 17TH day of December 2019.

                                                   BY THE COURT:

                                                   s/ Joseph F. Bataillon
                                                   Senior United States District Judge
